Gunby, J.
A written sale of movable property cannot be explained, varied, or contradicted by parol evidence, as between the parties thereto. 12 An. 740; Carey vs. Richardson, 35 An. Neither can circumstantial evidence of the surroundings and relations of the parties and that the property continued in the possession of the vendor, overthrow the written instrument.
2. Parol is admissible to prove a subsequent contract, whereby the written contract was changed, discharged, or abandoned; but if defendant swears there was a subsequent agreement, and plaintiff swears there was none, the written contract will be enforced.
3. It being proved that the property sued for belonged to plaintiff, defendants have no cause to complain of its sequestration.